

 
 

--------------------------------------------------------------------------------

 
 
Exhibit 10.17

CSX Omnibus Incentive Plan
Effective May 3, 2006
(As Amended through December 12, 2007)
 
1.  
Purpose.  The purpose of this CSX Omnibus Incentive Plan (the “Plan”) is to
further the long term stability and financial success of CSX, its Subsidiaries,
Foreign Affiliates and Affiliates by rewarding selected meritorious
employees.  The Board of Directors believes that such awards will provide
incentives for employees to remain with CSX, will encourage continued work of
superior quality and will further the identification of those employees’
interests with those of CSX’s shareholders.

 
2.  
Definitions.  As used in the Plan, the following terms have the meanings
indicated:

 
(a)  
“Affiliate” means a corporation, partnership or other entity other than a
Subsidiary or Foreign Affiliate in which CSX or a Subsidiary owns, directly or
indirectly, a substantial interest.  The employees of an Affiliate shall be
eligible to participate in the Plan only if the Board or the Committee approves
the participation of the Affiliate in the Plan.

 
(b)  
“Applicable Withholding Taxes” means the aggregate minimum amount of federal,
state, local and foreign income, payroll and other taxes that an Employer is
required to withhold in connection with any Incentive Award.

 
(c)  
“Beneficiary” means the person or entity designated by the Participant, in a
form approved by CSX, to exercise the Participant’s rights with respect to an
Incentive Award after the Participant’s death.

 
(d)  
Board” means the Board of Directors of CSX Corporation.

 
(e)  
“Cause” means:  (i) an act or acts of personal dishonesty of a Participant
intended to result in substantial personal enrichment of the Participant at the
expense of the Company or any of its Subsidiaries, Foreign Affiliates or
Affiliates; (ii) a violation of the management responsibilities by the
Participant which is demonstrably willful and deliberate on the Participant’s
part and which is not remedied in a reasonable period of time after receipt of
written notice from the Employer; or, (iii) the conviction of the Participant of
a felony involving moral turpitude.

 
(f)  
“Change in Control” means the occurrence of any of the following events:

 
(i)  
Stock Acquisition.  The acquisition by any individual, entity or group (within
the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”)) (a “Person”) of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 20
percent or more of either (A) the then outstanding shares of common stock of CSX
(the “Outstanding Company Common Stock”), or (B) the combined voting power of
the then outstanding voting securities of CSX entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that for purposes of this subsection (i), the following acquisitions
shall not constitute a change in control: (A) any acquisition directly from CSX;
(B) any acquisition by CSX; (C) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by CSX or any corporation controlled by
CSX; or (D) any acquisition by any corporation pursuant to a transaction which
complies with clauses (A), (B) and (C) of subsection (iii) of this Section 2(f);
or

 
(ii)  
Board Composition.  Individuals who, as of the date hereof, constitute the Board
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board; provided, however, that any individual becoming a director
subsequent to such date whose election or nomination for election by CSX’s
shareholders was approved by a vote of at least a majority of the directors then
comprising the Incumbent Board shall be considered as though such individual
were a member of the Incumbent Board, but excluding, for this purpose, any such
individuals whose initial assumption of office occurs as a result of an actual
or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Board; or

 
(iii)  
Business Combination.  Approval by the shareholders of CSX of a reorganization,
merger, consolidation, or sale or other disposition of all or substantially all
of the assets of CSX or its principal Subsidiary that is not subject, as a
matter of law or contract, to approval by the Surface Transportation Board or
any successor agency or regulatory body having jurisdiction over such
transactions (the “STB”) (a “Business Combination”), in each case, unless,
following such Business Combination:

 
(A)  
all or substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50 percent of, respectively,
the then outstanding shares of common stock and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns CSX or its principal Subsidiary or all or substantially
all of the assets of CSX or its principal Subsidiary either directly or through
one or more subsidiaries) in substantially the same proportions as their
ownership immediately prior to such Business Combination of the Outstanding
Company Common Stock and Outstanding Company Voting Securities, as the case may
be;

 
(B)  
no Person (excluding any corporation resulting from such Business Combination or
any employee benefit plan (or related trust) of CSX or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, 20 percent or more of, respectively, the then outstanding shares of
common stock of the corporation resulting from such Business Combination or the
combined voting power of the then outstanding voting securities of such
corporation except to the extent that such ownership existed prior to the
Business Combination; and

 
(C)  
at least a majority of the members of the board of directors resulting from such
Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement, or of the action of the Board providing for
such Business Combination; or

 
(iv)  
Regulated Business Combination.  Approval by the shareholders of CSX of a
Business Combination that is subject, as a matter of law or contract, to
approval by the STB (a “Regulated Business Combination”) unless such Business
Combination complies with clauses (A), (B) and (C) of subsection (iii) of this
Section 2(f); or

 
(v)  
Liquidation or Dissolution.  Approval by the shareholders of CSX of a complete
liquidation or dissolution of CSX or its principal Subsidiary.

 
(g)  
“Code” means the Internal Revenue Code of 1986, as amended.

 
(h)  
“Committee” means the Compensation Committee of the Board or its successor,
provided that, if any member of the Compensation Committee does not qualify as
both an outside director for purposes of Code Section 162(m) and a non-employee
director for purposes of Rule 16b-3, the remaining members of the Compensation
Committee (but not less than two members) shall be constituted as a subcommittee
of the Compensation Committee to act as the Committee for purposes of the Plan.

 
(i)  
“Company Stock” means common stock, $1.00 par value, of CSX.  In the event of a
change in the capital structure of CSX affecting the common stock (as provided
in Section 18), the shares resulting from such a change in the common stock
shall be deemed to be Company Stock within the meaning of the Plan.

 
(j)  
“Covered Employee” means a Participant who the Committee determines is or may
become a covered employee within the meaning of Code Section 162(m) during the
performance period for a Performance Grant.

 
(k)  
“CSX” means CSX Corporation.

 
(l)  
“Date of Grant” means the date on which the Committee grants an Incentive Award.

 
(m)  
“Disability” or “Disabled” means, as to an Incentive Stock Option, a Disability
within the meaning of Code Section 22(e)(3).  As to all other Incentive Awards,
a Disability shall occur when the Participant is eligible for benefits under the
CSX Salary Continuance and Long-Term Disability Plan or another long-term
disability plan of CSX applicable to the Participant.

 
(n)  
“Divisive Transaction” means a transaction in which the Participant’s Employer
ceases to be a Subsidiary, Foreign Affiliate or Affiliate or a sale of
substantially all of the assets of a Subsidiary, Foreign Affiliate or Affiliate.

 
(o)  
“Employer” means CSX and each Subsidiary, Foreign Affiliate or Affiliate that
employs one or more Participants.

 
(p)  
“Fair Market Value” means the mean between the highest and lowest registered
sales prices of a share of Company Stock on the New York Stock Exchange, as
reported in the Wall Street Journal (or other authoritative source approved by
the Committee) on the day of reference.

 
(q)  
“Foreign Affiliate” means an entity that is not organized under the laws of the
United States, or any state thereof or any political subdivision of any state,
and in which CSX has, directly or indirectly, a substantial interest.

 
(r)  
“Good Reason,” as to any Participant, means (i) the Participant’s compensation
or employment related benefits are reduced (other than across-the-board
reductions that affect management employees generally); (ii) the Participant’s
status, title(s), office(s), working conditions, or management responsibilities
are diminished (other than changes in reporting or management responsibilities
required by applicable federal or state law); or (iii) the location of
Participant’s place of employment is changed by more than 30 miles without the
Participant’s consent.

 
(s)  
“Incentive Award” means, collectively, a Performance Grant or the award of
Restricted Stock, an Option, a Restricted Stock Unit, a Stock Appreciation
Right, or a Dividend Right under the Plan.

 
(t)  
“Incentive Stock Option” means an Option that qualifies for favorable federal
income tax treatment under Code Section 422.

 
(u)  
“Mature Shares” means shares of Company Stock for which the holder has good
title, free and clear of all liens and encumbrances and which the holder either
(i) has held for at least six months or (ii) has purchased on the open market.

 
(v)  
“Nonqualified Stock Option” means an Option that is not an Incentive Stock
Option.

 
(w)  
“Option” means a right to purchase Company Stock granted under the Plan, at a
price determined in accordance with the Plan.

 
(x)  
“Participant” means any employee of CSX, a Subsidiary, a Foreign Affiliate or an
Affiliate who receives an Incentive Award under the Plan.

 
(y)  
“Performance Criteria” means any of the following areas of performance of CSX,
any Subsidiary, any Foreign Affiliate, or any Affiliate:

 
return on invested capital (ROIC); free cash flow; value added (ROIC less cost
of capital multiplied by capital); total shareholder return; economic value
added (net operating profit after tax less cost of capital); operating ratio;
cost reduction (or limits on cost increases); debt to capitalization; debt to
equity; earnings; earnings before interest and taxes; earnings before interest,
taxes, depreciation and amortization; earnings per share (including or excluding
nonrecurring items); earnings per share before extraordinary items; income from
operations (including or excluding nonrecurring items); income from operations
compared to capital spending; net income (including or excluding nonrecurring
items, extraordinary items and/or the accumulative effect of accounting
changes); net sales; price per share of Company Stock; return on assets; return
on capital employed; return on equity; return on investment; return on sales;
and sales volume.
 
Any Performance Criteria may be used to measure the performance of CSX as a
whole or any Subsidiary, Foreign Affiliate, Affiliate or business unit of
CSX.  As determined by the Committee, Performance Criteria shall be derived from
the financial statements of CSX, its Subsidiaries or affiliated entities
prepared in accordance with generally accepted accounting principles applied on
a consistent basis, or, for Performance Criteria that cannot be so derived,
under a methodology established by the Committee prior to the issuance of a
Performance Grant that is consistently applied.
 
(z)  
“Performance Goal” means an objectively determinable performance goal
established by the Committee with respect to a given Performance Grant that
relates to one or more Performance Criteria.

 
(aa)  
“Performance Grant” means an Incentive Award payable in Company Stock, cash, or
a combination of Company Stock and cash that is made pursuant to Section 8.

 
(bb)  
“Restricted Stock” means Company Stock awarded under Section 6.

 
(cc)  
“Restricted Stock Unit” means a right granted to a Participant to receive
Company Stock or cash awarded under Section 7.

 
(dd)  
“Retirement” means attainment of retirement under the CSX Pension Plan or
Special Retirement Plan for CSX Corp. and Affiliated Corporations (nonqualified
retirement plan) and immediately commencing your retirement benefits.

 
(ee)  
“Rule 16b-3” means Rule 16b-3 of the Securities and Exchange Commission
promulgated under the Securities Exchange Act of 1934, as amended.  A reference
in the Plan to Rule 16b-3 shall include a reference to any corresponding rule
(or number redesignation) of any amendments to Rule 16b-3 enacted after the
effective date of the Plan’s adoption.

 
(ff)  
“Senior Executive Incentive Award” means an award made to a Participant under
the terms of the Senior Executive Incentive Plan.

 
(gg)  
“Senior Executive Incentive Plan” means the CSX Senior Executive Incentive Plan.

 
(hh)  
“Stock Appreciation Right” means a right to receive amounts awarded under
Section 10.

 
(ii)  
“Subsidiary” means any corporation in which CSX owns stock possessing more than
50 percent of the combined voting power of all classes of stock or which is in a
chain of corporations with CSX in which stock possessing more than 50 percent of
the combined voting power of all classes of stock is owned by one or more other
corporations in the chain.

 
(jj)  
“Vesting Event” means the occurrence of any event listed in Section 2(f), with
the following modification:  the words, “Approval by the shareholders of CSX
of,” in the first line of Sections 2(f)(iii) and 2(f)(iv) are replaced for
purposes of this Section 2(jj) with the words, “Consummation of, i.e., actual
change in ownership of Outstanding Corporation Common Stock, Outstanding
Corporation Voting Stock, and/or assets of CSX or its principal Subsidiary by
reason of ,”.

 
3.  
Stock.

 
(a)  
Subject to Section 18 of the Plan, there shall be reserved for issuance under
the Plan an aggregate of 6 million (6,000,000) shares of Company Stock, which
shall be authorized, but unissued shares, plus any shares of Company Stock that
are represented by awards granted under any prior plan of the Company, which are
forfeited, expire or are cancelled without the delivery of shares or which
result in the forfeiture of shares back to CSX.  Shares allocable to Incentive
Awards granted under the Plan that expire, are forfeited, otherwise terminate
unexercised, or are settled in cash may again be subjected to an Incentive Award
under the Plan.  For purposes of determining the number of shares that are
available for Incentive Awards under the Plan, the number shall include the
number of shares surrendered by a Participant actually or by attestation or
retained by CSX in payment of Applicable Withholding Taxes and any Mature Shares
surrendered by a Participant upon exercise of an Option or in payment of
Applicable Withholding Taxes.  Shares issued under the Plan through the
settlement, assumption of substitution of outstanding awards or obligations to
grant future awards as a condition of an Employer acquiring another entity shall
not reduce the maximum number of shares available for delivery under the
Plan.  Shares issued under the Senior Executive Incentive Plan shall reduce the
maximum number of shares available for delivery under the Plan.

 
(b)  
No more than 1,200,000 shares may be allocated to the Incentive Awards,
including the maximum amounts payable under a Performance Grant, that are
granted to any individual Participant during any 36-month period.  The maximum
number of shares that may be issued as Restricted Stock, Restricted Stock Units,
Dividend Equivalents and under Performance Grants, Stock Awards or Senior
Executive Incentive Plan Grants shall be 1,200,000 shares, provided that any
shares of Restricted Stock, Restricted Stock Units, Dividend Equivalents,
Performance Grants or Stock Awards that are forfeited shall not count against
this limit.  The maximum cash payment that can be made for all Incentive Awards
granted to any one individual shall be $3,000,000 times the number of 12-month
periods in any performance cycle for any single or combined performance goals.
Any amount that is deferred by a Participant shall be subject to the previous
limit on the maximum cash payment in the year in which the deferral is made and
not in any later year in which payment is made.

 
4.  
Eligibility.

 
(a)  
All present and future employees of CSX, a Subsidiary, or a Foreign Affiliate at
the time of grant shall be eligible to receive Incentive Awards under the
Plan.  If an Affiliate is approved to participate in the Plan, all present and
future employees of an Affiliate at the time of grant shall be eligible to
receive Incentive Awards under the Plan.  The Committee shall have the power and
complete discretion, as provided in Section 19, to select eligible employees to
receive Incentive Awards and to determine for each employee the nature of the
award and the terms and conditions of each Incentive Award.

 
(b)  
The grant of an Incentive Award shall not obligate an Employer to pay an
employee any particular amount of remuneration, to continue the employment of
the employee after the grant or to make further grants to the employee at any
time thereafter.

 
5.  
Stock Options.

 
(a)  
The Committee may make grants of Options to Participants.  The Committee shall
determine the number of shares for which Options are granted, the Option
exercise price per share, whether the Options are Incentive Stock Options or
Nonqualified Stock Options, and any other terms and conditions to which the
Options are subject.

 
(b)  
The exercise price of shares of Company Stock covered by an Option shall be not
less than 100 percent of the Fair Market Value of the Company Stock on the Date
of Grant.  Except as provided in Section 18, the exercise price of an Option may
not be decreased after the Date of Grant.  Except as provided in Section 18, a
Participant may not surrender an Option in consideration for the grant of a new
Option with a lower exercise price.  If a Participant’s Option is cancelled
before its termination date, the Participant may not receive another Option
within 6 months of the cancellation unless the exercise price of such Option is
no less than the exercise price of the cancelled Option.

 
(c)  
An Option shall not be exercisable more than 10 years after the Date of
Grant.  The aggregate Fair Market Value, determined at the Date of Grant, of
shares for which Incentive Stock Options become exercisable by a Participant
during any calendar year shall not exceed $100,000.

 
6.  
Restricted Stock Awards.

 
(a)  
The Committee may make grants of Restricted Stock to Participants.  The
Committee shall establish as to each award of Restricted Stock the terms and
conditions to which the Restricted Stock is subject, including the period of
time before which all restrictions shall lapse and the Participant shall have
full ownership of the Company Stock (the “Restriction Period”).  The Committee
in its discretion may award Restricted Stock without cash consideration.

 
(b)  
Except as provided below in Section 6(c), the minimum Restriction Period
applicable to any award of Restricted Stock that is not subject to performance
standards restricting transfer shall be three years from the Date of
Grant.  Except as provided below in Section 6(c), the minimum Restriction Period
applicable to any award of Restricted Stock that is subject to performance
standards shall be one year from the Date of Grant.

 
(c)  
Restriction Periods of shorter duration than provided in Section 6(b) and
Section 7(b) may be approved for awards of Restricted Stock or Restricted Stock
Units combined with respect to up to 600,000 shares of Company Stock under the
Plan.

 
(d)  
Restricted Stock may not be sold, assigned, transferred, pledged, hypothecated,
or otherwise encumbered or disposed of until the restrictions have lapsed or
been removed.  Certificates representing Restricted Stock shall be held by CSX
until the restrictions lapse and the Participant shall provide CSX with
appropriate stock powers endorsed in blank.

 
7.  
Restricted Stock Units.

 
(a)  
The Committee may make grants of Restricted Stock Units to Participants.  The
Committee shall establish as to each award of Restricted Stock Units the terms
and conditions to which the Restricted Stock Units are subject.  Upon lapse of
the restrictions, a Restricted Stock Unit shall entitle the Participant to
receive from CSX a share of Company Stock or a cash amount equal to the Fair
Market Value of the Company Stock on the date that the restrictions lapse.

 
(b)  
Except as provided in Section 6(c), the minimum Restriction Period applicable to
any award of Restricted Stock Units that is not subject to performance standards
restricting transfer shall be three years from the Date of Grant.  Except as
provided in Section 6(c), the minimum Restriction Period applicable to any award
of Restricted Stock Units that is subject to performance standards shall be one
year from the Date of Grant.

 
8.  
Performance Grants.

 
(a)  
The Committee may make Performance Grants to any Participant.  Each Performance
Grant shall contain the Performance Goals for the award, including the
Performance Criteria, the target and maximum amounts payable and such other
terms and conditions of the Performance Grant.  As to each Covered Employee,
each Performance Grant shall be granted and administered to comply with the
requirements of Code Section 162(m).

 
(b)  
The Committee shall establish the Performance Goals for Performance Grants.  The
Committee shall determine the extent to which any Performance Criteria shall be
used and weighted in determining Performance Grants.  The Committee may
increase, but not decrease, any Performance Goal during a performance period for
a Covered Employee.  The Performance Goals for any Performance Grant for a
Covered Employee shall be made not later than 90 days after the start of the
period for which the Performance Grant relates and shall be made prior to the
completion of 25 percent of such period.

 
(c)  
The Committee shall establish for each Performance Grant the amount of Company
Stock or cash payable at specified levels of performance, based on the
Performance Goal for each Performance Criteria.  The Committee shall make all
determinations regarding the achievement of any Performance Goals.  The
Committee may not increase the amount of cash or Common Stock that would
otherwise be payable upon achievement of the Performance Goal or Goals but may
reduce or eliminate the payments except as provided in a Performance Grant.

 
(d)  
The actual payments to a Participant under a Performance Grant will be
calculated by applying the achievement of Performance Criteria to the
Performance Goal.  The Committee shall make all calculations of actual payments
and shall certify in writing the extent, if any, to which the Performance Goals
have been met.

 
9.  
Stock Awards.  The Committee may make Stock Awards to any Participant.  The
Committee shall establish the number of shares of Common Stock to be awarded and
the terms and conditions applicable to each Stock Award.  The Committee will
make all determinations regarding the achievement of any performance
restrictions on a Stock Award.  The Common Stock under a Stock Award shall be
issued by CSX upon the satisfaction of the terms and conditions of a Stock
Award.  No more than 1,200,000 shares of Company Stock (reduced by shares issued
under Restricted Stock or Restricted Stock Units subject to Section 6(c)) may be
granted under Stock Awards without performance restrictions.

 
10.  
Stock Appreciation Rights.  The Committee may make grants of Stock Appreciation
Rights to Participants.  The Committee shall establish as to each award of Stock
Appreciation Rights the terms and conditions to which the Stock Appreciation
Rights are subject.  The following provisions apply to all Stock Appreciation
Rights:

 
(a)  
A Stock Appreciation Right shall entitle the Participant, upon exercise of the
Stock Appreciation Right, to receive in exchange an amount equal to the excess
of (x) the Fair Market Value on the date of exercise of the Company Stock
covered by the surrendered Stock Appreciation Right over (y) an amount not less
than 100 percent of the Fair Market Value of the Company Stock on the Date of
Grant of the Stock Appreciation Right.  The Committee may limit the amount that
the Participant will be entitled to receive upon exercise of Stock Appreciation
Rights.

 
(b)  
A Stock Appreciation Right may not be exercisable more than 10 years after the
Date of Grant.  A Stock Appreciation Right may only be exercised at a time when
the Fair Market Value of the Company Stock covered by the Stock Appreciation
Right exceeds the Fair Market Value of the Company Stock on the Date of Grant of
the Stock Appreciation Right.  The Stock Appreciation Right may provide for
payment in Company Stock or cash, or a fixed combination of Company Stock or
cash, or the Committee may reserve the right to determine the manner of payment
at the time the Stock Appreciation Right is exercised.

 
11.  
Dividend Equivalents.  The Committee may make grants of Dividend Equivalents to
any Participant.  The Committee shall establish the terms and conditions to
which the Dividend Equivalents are subject.  Dividend Equivalents may be granted
in connection with any other Incentive Award or separately.  Under a Dividend
Equivalent, a Participant shall be entitled to receive currently or in the
future payments equivalent to the amount of dividends paid by CSX to holders of
Company Stock with respect to the number of Dividend Equivalents held by the
Participant.  The Dividend Equivalent may provide for payment in Company Stock
or cash, or a fixed combination of Company Stock or cash, or the Committee may
reserve the right to determine the manner of payment at the time the Dividend
Equivalent is payable.

 
12.  
Method of Exercise of Options.  Options may be exercised by the Participant (or
his guardian or personal representative) giving notice to the Corporate
Secretary of CSX or his delegate pursuant to procedures established by CSX of
the exercise stating the number of shares the Participant has elected to
purchase under the Option.  The exercise price may be paid in cash; or if the
terms of an Option permit, (i) delivery or attestation of Mature Shares (valued
at their Fair Market Value) in satisfaction of all or any part of the exercise
price, (ii) delivery of a properly executed exercise notice with irrevocable
instructions to a broker to deliver to CSX the amount necessary to pay the
exercise price from the sale or proceeds of a loan from the broker with respect
to the sale of Company Stock or a broker loan secured by Company Stock, or (iii)
a combination of (i) and (ii).

 
13.  
Tax Withholding.  Whenever payment under an Incentive Award is made in cash, the
Employer will withhold an amount sufficient to satisfy any Applicable
Withholding Taxes.  Each Participant shall agree as a condition of receiving an
Incentive Award payable in the form of Company Stock, to pay to the Employer, or
make arrangements satisfactory to the Employer regarding the payment to the
Employer of, Applicable Withholding Taxes.  To satisfy Applicable Withholding
Taxes and under procedures established by the Committee or its delegate, a
Participant may elect to (i) make a cash payment or authorize additional
withholding from cash compensation, (ii) deliver Mature Shares (valued at their
Fair Market Value) or (iii) have CSX retain that number of shares of Company
Stock (valued at their Fair Market Value) that would satisfy all or a specified
portion of the Applicable Withholding Taxes.

 
14.  
Transferability of Incentive Awards.  Incentive Awards other than Incentive
Stock Options shall not be transferable by a Participant and exercisable by a
person other than the Participant, except as expressly provided in the Incentive
Award.  Incentive Stock Options, by their terms, shall not be transferable
except by will or by the laws of descent and distribution and shall be
exercisable, during the Participant’s lifetime, only by the Participant.

 
15.  
Deferral Elections.  Effective January 1, 2005, the Committee may permit
Participants to elect to defer any gains realized or the issuance or right to
Company Stock relating to Incentive Awards, other than Options or Stock
Appreciation Rights, vested, earned or granted after December 31, 2004, under
the CSX Executives’ Deferred Compensation Plan or any successor plan.

 
16.  
Effective Date of the Plan.  The effective date of the Plan is April 27,
2000.  The Plan shall be submitted to the shareholders of CSX for
approval.  Until (i) the Plan has been approved by CSX’s shareholders, and (ii)
the requirements of any applicable federal or state securities laws have been
met, no Restricted Stock shall be awarded that is not contingent on these events
and no Option granted shall be exercisable.

 
17.  
Termination, Modification, Change.  If not sooner terminated by the Board, this
Plan shall terminate at the close of business on April 26, 2010.  No Incentive
Awards shall be made under the Plan after its termination.  The Board may amend
or terminate the Plan as it shall deem advisable; provided that no change shall
be made that increases the total number of shares of Company Stock reserved for
issuance pursuant to Incentive Awards granted under the Plan (except pursuant to
Section 18), or reduces the minimum exercise price for Options unless such
change is authorized by the shareholders of CSX.  A termination or amendment of
the Plan shall not, without the consent of the Participant, adversely affect a
Participant’s rights under an Incentive Award previously granted to him or her.

 
18.  
Change in Capital Structure.

 
(a)  
In the event of a stock dividend, stock split or combination of shares, share
exchange, recapitalization or merger in which CSX is the surviving corporation
or other change in CSX capital stock (including, but not limited to, the
creation or issuance to shareholders generally of rights, options or warrants
for the purchase of common stock or preferred stock of CSX), the number and kind
of shares of stock or securities of CSX to be subject to the Plan and to
Incentive Awards then outstanding or to be granted, the maximum number of shares
or securities which may be delivered under the Plan under Sections 3(a), 3(b),
6(b) or 9, the exercise price, the terms of Incentive Awards and other relevant
provisions shall be adjusted by the Committee in its discretion, whose
determination shall be binding on all persons.  If the adjustment would produce
fractional shares with respect to any unexercised Option, the Committee may
adjust appropriately the number of shares covered by the Option so as to
eliminate the fractional shares.

 
(b)  
If CSX is a party to a consolidation or a merger in which CSX is not the
surviving corporation, a transaction that results in the acquisition of
substantially all of CSR’s outstanding stock by a single person or entity, or a
sale or transfer of substantially all of CSX’s assets, the Committee may take
such actions with respect to outstanding Incentive Awards as the Committee deems
appropriate.

 
(c)  
Notwithstanding anything in the Plan to the contrary, the Committee may take the
foregoing actions without the consent of any Participant, and the Committee’s
determination shall be conclusive and binding on all persons for all purposes.

 
19.  
Administration of the Plan.

 
(a)  
Prior to a Change in Control, the Committee shall administer the Plan.  The
Committee shall have general authority to impose any term, limitation or
condition upon an Incentive Award that the Committee deems appropriate to
achieve the objectives of the Incentive Award.  The Committee may adopt rules
and regulations for carrying out the Plan with respect to Participants.  The
interpretation and construction of any provision of the Plan by the Committee
shall be final and conclusive as to any Participant.

 
(b)  
Except as provided in Section 5(b), the Committee shall have the power to amend
the terms of previously granted Incentive Awards that were granted by that
Committee so long as the terms as amended are consistent with the terms of the
Plan and provided that the consent of the Participant is obtained with respect
to any amendment that would be detrimental to him or her, except that such
consent will not be required if such amendment is for the purpose of complying
with Rule 16b-3 or any requirement of the Code applicable to the Incentive
Award.

 
(c)  
The Committee shall have the power and complete discretion (i) to delegate to
any individual, or to any group of individuals employed by the Company or any
Subsidiary, the authority to grant Stock Awards under the Plan and (ii) to
determine the terms and limitations of any delegation of authority; provided
that no individual Stock Award granted under a delegation by the Committee may
exceed a Fair Market Value of $100,000 on the Date of Grant.

 
(d)  
If the Participant’s Employer is involved in a Divisive Transaction, the
Committee may take such actions with respect to outstanding Incentive Awards as
the Committee deems appropriate.

 
(e)  
If a Participant or former Participant (1) becomes associated with, recruits or
solicits customers or other employees of an Employer, is employed by, renders
services to, or owns any interest in (other than any nonsubstantial interest, as
determined by the Committee) any business that is in competition with CSX, its
Subsidiaries, Foreign Affiliates or Affiliates, (2) has his employment
terminated by his Employer on account of actions by the Participant which are
detrimental to the interests of CSX, its Subsidiaries, Foreign Affiliates or
Affiliates, or (3) engages in, or has engaged in, conduct which the Committee
determines to be detrimental to the interests of CSX, the Committee may, in its
sole discretion, cancel all outstanding Incentive Awards, including immediately
terminating any options held by the Participant, regardless of whether then
exercisable.

 
(f)  
In the event of the death of a Participant, any outstanding Incentive Awards
that are otherwise exercisable may be exercised by the Participant’s Beneficiary
or, if no Beneficiary is designated, by the personal representative of the
Participant’s estate or by the person to whom rights under the Incentive Award
shall pass by will or the laws of descent and distribution.

 
(g)  
In the event of the death of a Participant, any outstanding Incentive Awards
that are otherwise exercisable may be exercised by the Participant’s
Beneficiary.  If no Beneficiary is designated and the Participant dies testate,
any outstanding Incentive Awards that are otherwise exercisable may be exercised
by the person to whom such rights under an Incentive Award or such Incentive
Awards are specifically bequeathed, or if there is no such specific bequest, by
the personal representative of the Participant’s estate.  If no Beneficiary is
designated and the Participant dies intestate, any outstanding Incentive Award
that is otherwise exercisable may be exercised by the persons to whom such
rights pass under the laws of descent and distribution of the state in which the
Participant was domiciled at his or her death.

 
20.  
Change in Control.

 
(a)  
Notwithstanding any provision of the Plan or any Incentive Award to the
contrary:

 
(i)  
upon the occurrence of the date of a Change in Control, (i) all Options and
Stock Appreciation Rights granted before February 13, 2001 shall become fully
exercisable, (ii) all terms and conditions on Restricted Stock and Restricted
Stock Units granted before February 13, 2001 shall be deemed satisfied, and
(iii) all Performance Grants, Stock Awards and Dividend Equivalents granted
before February 13, 2001 shall be deemed to be fully earned and be immediately
payable in cash;

 
(ii)  
upon the occurrence of the date of a Vesting Event, (i) all Options and Stock
Appreciation Rights granted on or after February 13, 2001 shall become fully
exercisable, (ii) all terms and conditions on Restricted Stock and Restricted
Stock Units granted on or after February 13, 2001 shall be deemed satisfied, and
(iii) all Performance Grants, Stock Awards and Dividend Equivalents granted on
or after February 13, 2001 shall be deemed to be fully earned and be immediately
payable in cash;

 
(iii)  
all Options and Stock Appreciation Rights held by a Participant (A) who resigns
within three months after an event constituting Good Reason or (B) whose
employment is terminated without Cause by the Company or an Affiliate, in either
case upon or after an event described in Section 2(f)(iii) or 2(f)(iv) and prior
to the earlier of (x) the consummation of such event, i.e., actual change in
ownership of Outstanding Corporation Common Stock, Outstanding Corporation
Voting Stock, and/or assets of CSX or its principal Subsidiary and (y) the
determination by the Board of Directors that such event has been unwound or
reversed or is no longer expected to be consummated, which Options and Stock
Appreciation Rights were not fully exercisable at the time of such termination
of employment, shall become fully exercisable upon the consummation of the event
described in Section 2(f)(iii) or 2(f)(iv), as applicable.  Such Options and
Stock Appreciation Rights shall be exercisable following the consummation of
such event for the period specified in the Incentive Award for exercise
following termination of employment other than due to death or Disability or
until the expiration of the original option term, if sooner; provided, that
prior to consummation of such event or a Board of Directors determination, as
referenced above, such Options and Stock Appreciation Rights shall remain
outstanding and be exercisable only at the time and to the extent set forth in
the Incentive Award;

 
(iv)  
any terms and conditions of all Restricted Stock and Restricted Stock Units held
by a Participant (A) who resigns within three months if an event constituting
Good Reason or (B) whose employment is terminated without Cause by the Company
or an Affiliate, in either case upon or after an event described in Section
2(f)(iii) or 2(f)(iv) and prior to the earlier of (x) the consummation of such
event, i.e., actual change in ownership of Outstanding Corporation Common Stock,
Outstanding Corporation Voting Stock, and/or assets of CSX or its principal
Subsidiary and (y) the determination by the Board of Directors that such event
has been unwound or reversed or is no longer expected to be consummated, which
terms and conditions had not been satisfied at the time of such termination of
employment, shall be deemed satisfied upon the consummation of the event
described in Section 2(f)(iii) or 2(f)(iv), as applicable; provided, that prior
to the consummation of such event or a Board of Directors determination, as
referenced above, such Restricted Stock and Restricted Stock Units shall remain
outstanding and be subject to the terms and conditions set forth in the
Incentive Award; and

 
(v)  
all Performance Grants, Stock Awards and Dividend Equivalents held by a
Participant (A) who resigns within three months of an event constituting Good
Reason or (B) whose employment is terminated without Cause by the Company or an
Affiliate, in either case upon or after an event described in Section 2(f)(iii)
or 2(f)(iv) and prior to a the earlier of (x) the consummation of such event,
i.e., actual change in ownership of Outstanding Corporation Common Stock,
Outstanding Corporation Voting Stock, and/or assets of CSX or its principal
Subsidiary and (y) the determination by the Board of Directors that such event
has been unwound, reversed, or is no longer expected to be consummated, which
had not been fully earned at the time of such termination of employment, shall
be deemed to be fully earned and immediately payable in cash upon the
consummation of the event described in Section 2(f)(iii) or 2(f)(iv), as
applicable; provided, that prior to the consummation of such event or a Board of
Directors determination, as referenced above, such Performance Grants, Stock
Awards and Dividend Equivalents shall remain outstanding and be subject to the
terms and conditions set forth in the Incentive Award.

 
21.  
Interpretation.  The terms of this Plan shall be governed by the laws of the
Commonwealth of Virginia without regard to its conflict of laws rules.

 


34253.000052 RICHMOND 1218135v4



 

--
 
 

--------------------------------------------------------------------------------

 
